Citation Nr: 9916564	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-32 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased disability rating for service-
connected postoperative lumbar laminectomy currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above noted claim.


FINDING OF FACT

The veteran is currently receiving the maximum schedular 
disability rating for his service-connected postoperative 
lumbar laminectomy.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 60 percent for postoperative lumbar laminectomy.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The pertinent facts are not in dispute and may be summarized 
briefly.  The veteran filed a claim for an increased 
disability rating for service-connected postoperative lumbar 
laminectomy, evaluated as 60 percent disabling, in May 1996.  
The RO denied the veteran's claim in a December 1996 rating 
decision.  The veteran subsequently appealed the RO's 
decision to the Board.  In another July 1998 rating decision, 
the RO granted the veteran's claim for individual 
unemployability.

II.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the veteran is already receiving the 
maximum evaluation under the applicable diagnostic criteria 
for a postoperative lumbar laminectomy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Diagnostic Code 5293 provides a 
60 percent disability rating for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The 60 percent disability rating assigned for postoperative 
lumbar laminectomy encompasses a level of compensation for 
any impairment in earning capacity due to these symptoms.  
There is a lack of entitlement under the law to a higher 
schedular evaluation.  In this case, the facts are not in 
dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet.App. 426, 429-430 (1994).

The Board notes that a July 1998 RO rating decision granted 
the veteran a total disability rating based on individual 
unemployability.  A total disability rating for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities. 38 C.F.R. § 4.16(a) (1998).  Since the veteran 
is already being compensated for individual unemployability, 
consideration for an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) would not be appropriate for the veteran's 
service-connected post operative lumbar laminectomy. 


ORDER

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 60 percent for postoperative lumbar laminectomy is 
denied.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

